      Case 1:18-cr-00020-SPW-TJC Document 25 Filed 10/23/18 Page 1 of 9




BRYAN T. DAKE
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin Courthouse
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone: 406-657-6101
Fax: 406-657-6058
Email: Bryan.Dake@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                    CR 18-20-BLG-SPW

             Plaintiff,

      vs.                                     OFFER OF PROOF

 ALEXANDER GREYBULL,

             Defendant.


                                  THE CHARGE

      The defendant, Alexander Greybull, is charged in the Indictment with five

felony offenses: conspiracy to possess with intent to distribute methamphetamine,

in violation of 21 U.S.C. § 846 (Count I); possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (Count II); possession
      Case 1:18-cr-00020-SPW-TJC Document 25 Filed 10/23/18 Page 2 of 9




with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18

U.S.C. § 2 (Count III); possession of a firearm during a drug trafficking offense, in

violation of 18 U.S.C. § 924(c)(1)(A) (Count IV); and felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1) (Count V). The

Indictment also contains a forfeiture allegation, pursuant to 21 U.S.C. §§ 853 and

881 and 18 U.S.C. § 924(d).

                              PLEA AGREEMENT

      The defendant, Alexander Greybull, will enter a voluntary plea of guilty to

all of the charges contained in the Indictment without benefit of a written plea

agreement. The motion for change of plea filed with the Court represents, in the

government’s view, the most favorable disposition of the case against the

defendant. See, e.g., Missouri v. Frye, 566 U.S. 134 (2012).

                                   ELEMENTS

      In order for the defendant to be found guilty of the five charges contained in

the indictment, the government must prove each of the following elements beyond

a reasonable doubt. As to Count I, conspiracy to possess with intent to distribute

methamphetamine:

       First, beginning in or before March 2017, there was an agreement between

two or more persons to distribute methamphetamine;
         Case 1:18-cr-00020-SPW-TJC Document 25 Filed 10/23/18 Page 3 of 9




         Second, the defendant joined in the agreement knowing of its purpose and

intending to help accomplish that purpose; and

         Third, the defendant agreed to possess or it was otherwise reasonably

foreseeable to the defendant that the conspiracy would involve at least 500 grams

of substance containing a detectable amount of methamphetamine.

         As to Count II, possession with intent to distribute methamphetamine,

         First, the defendant knowingly possessed methamphetamine;

         Second, the defendant possessed it with the intent to distribute it to another

person;

         Third, the defendant possessed with the intent to distribute at least 500

grams of substance containing a detectable amount of methamphetamine.

         As to Count III, possession with intent to distribute cocaine:

         First, the defendant knowingly possessed cocaine; and

         Second, the defendant possessed it with the intent to distribute it to another

person.

         As to Count IV, possession of a firearm during a drug trafficking offense:

         First, the defendant committed the elements of drug trafficking crime, as

stated in either Counts I through III of the indictment, prosecutable in federal

court;

         Second, the defendant knowingly used, carried, or possessed a firearm; and
        Case 1:18-cr-00020-SPW-TJC Document 25 Filed 10/23/18 Page 4 of 9




        Third, the use or carrying of the firearm was during and in relation to the

defendant’s drug trafficking crime.

        As to Count V, felon in possession of a firearm and ammunition:

        First, the defendant knowingly possessed a firearm and ammunition;

        Second, the firearm had been shipped or transported in interstate or foreign

commerce.

        Third, at the time the defendant possessed this firearm, the defendant had

been convicted of a crime punishable by imprisonment for a term exceeding one

year.

        Forfeiture Allegation:

        In reference to the Forfeiture Allegation stated in the Indictment, the

government must prove the following by a preponderance of the evidence:

        The property, specifically the $2,481.00 in United States currency and the

HiPoint Model C9 9mm handgun, Serial Number P1471243 and various

ammunition, constitutes or is derived from any proceeds obtained, directly and

indirectly, as a result of the violations in Counts I-IV, or is property used and

intended to be used, in any manner and part, to commit, and facilitate the

commission of, the offenses in Counts I-IV; or is a firearm or ammunition used and

intended to be used to facilitate the transportation, sale, receipt, possession, and
      Case 1:18-cr-00020-SPW-TJC Document 25 Filed 10/23/18 Page 5 of 9




concealment of controlled substances and any proceeds traceable to such property.

      Further, the firearm stated above and ammunition was used and intended to

be used in any manner or part to commit and to facilitate the commission of the

firearms violation, Counts IV and V, alleged in the Indictment.

                                 PENALTY

      Count I, conspiracy to possess with intent to distribute methamphetamine,

and Count II, possession with intent to distribute methamphetamine, both carry a

mandatory minimum ten years to life imprisonment, a $10,000,000 fine, at least

five years of supervised release, and a $100 special assessment. Count III,

possession with intent to distribute cocaine, carries a maximum punishment of

twenty years imprisonment, a $1,000,000 fine, at least three years of supervised

release, and a $100 special assessment. Count IV, possession of a firearm during a

drug trafficking offense, carries a mandatory minimum five years to life

imprisonment, consecutive to any other sentence, a $250,000 fine, and five years

supervised release. Count V, felon in possession of a firearm and ammunition,

carries a maximum punishment of ten years imprisonment, a $250,000 fine, and

three years of supervised release.

///

///

///
      Case 1:18-cr-00020-SPW-TJC Document 25 Filed 10/23/18 Page 6 of 9




                           ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      In June 2015, Alexander Greybull was convicted of felony possession of

dangerous drugs in Gallatin County, Montana and sentenced to five years with the

Department of Corrections. He also has a previous felony aggravated assault

conviction in Yellowstone County, Montana from May 2007. Greybull was

prohibited from possessing a firearm or ammunition.

      On May 21, 2017 Alexander Greybull was stopped by Billings Police

Department for a traffic infraction in the area of 6th Avenue North and North 10th

Street.

      The officer spoke to the driver, Greybull, and the other male in the car. The

officer asked Greybull for his driver’s license, proof of insurance and registration.

Greybull said he did not have his driver’s license on him. The officer asked

Greybull his name and Greybull refused to give his name or date of birth. At this

time, Greybull was asked to get out of the car.

      The officer then conducted a protective pat down. He felt what appeared to

be a bag of some kind in Greybull’s pocket. Greybull said he did not know what it

was. The officer asked Greybull if he could check what was in the pocket and

Greybull agreed. The officer removed the bag and found it contained a white
      Case 1:18-cr-00020-SPW-TJC Document 25 Filed 10/23/18 Page 7 of 9




crystal substance. The substance was identified as methamphetamine. It was later

tested and contained 11.498 grams of actual methamphetamine.

      After this, Greybull still would not provide his name and Greybull was

placed under arrest for obstructing an officer. The officer also found a large sum

of cash, approximately $2,000, on Greybull and noted several “burner” phones

near the front driver’s seat.

      Another office spoke to the passenger at this time. The officer then saw

Greybull’s identification on the front seat of the car in plain view.

      Based on the above information, law enforcement contacted a K-9 officer.

The K-9 was deployed and alerted on Greybull’s car. Greybull’s car was

impounded and law enforcement obtained a search warrant. Inside the car was the

following:

      • A Michael Jordan backpack was found in the back seat of Greybull’s car.

          Inside the backpack was a plastic bag containing methamphetamine. The

          methamphetamine was later tested and contained approximately 209.3

          grams of actual methamphetamine;

      • Also inside the backpack was a HiPoint Model C9 9mm handgun, Serial

          Number P1471243 with six ammunition cartridges, multiple plastic

          baggies and a digital scale;
      Case 1:18-cr-00020-SPW-TJC Document 25 Filed 10/23/18 Page 8 of 9




      • Inside another bag in the car was methamphetamine that was later tested

         and contained approximately 8.203 grams of actual methamphetamine;

      • Another bag inside of the car contained a substance identified as cocaine.

         This substance was later tested and contained approximately 26.489

         grams of a cocaine mixture.

      • Greybull’s trunk was searched. Inside the trunk was a small safe. Inside

         the safe was a bag with methamphetamine. The methamphetamine was

         later tested and contained approximately 444 grams of actual

         methamphetamine. Also inside the safe was two bowls and two spoons

         containing methamphetamine residue, and a Barnes 9mm hollowpoint

         cartridge.

      Following the search, law enforcement sought and obtained a search warrant

for the various phones in Greybull’s car. The phones returned information

demonstrating Greybull’s involvement in the sale of illegal drugs.

      The Bureau of Alcohol, Tobacco, Firearms, and Explosives examined the

firearm and ammunition and determined that they are firearms and ammunition as

defined by federal law and that they were not manufactured in the State of

Montana. Therefore they traveled in or affected interstate commerce.

///
     Case 1:18-cr-00020-SPW-TJC Document 25 Filed 10/23/18 Page 9 of 9




      The United States would have presented this evidence through the testimony

of law enforcement, lay witnesses and expert witnesses.

      DATED this 23rd day of October, 2018.

                                     KURT G. ALME
                                     United States Attorney

                                     /s/ Bryan T. Dake
                                     BRYAN T. DAKE
                                     Assistant U.S. Attorney
